In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00340-CV
     ___________________________

      TRAVIS C. LEWIS, Appellant

                     V.

  OVATION SERVICES, LLC, Appellee



  On Appeal from the 96th District Court
         Tarrant County, Texas
     Trial Court No. 096-305723-19


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

       Travis C. Lewis, proceeding pro se, attempts to appeal from the trial court’s

November 22, 2019 “Judgment for Delinquent Taxes, Foreclosure of Tax Liens and

Order of Sale.” Because no postjudgment motion was filed to extend the appellate

deadline, Lewis’s notice of appeal was due December 23, 2019. See Tex. R. App. P.

4.1(a), 26.1. But Lewis did not file his notice of appeal until October 27, 2020, making

it untimely. See Tex. R. App. P. 26.1.

       On November 23, 2020, we notified the parties by letter of our concern that

we lack jurisdiction over this appeal because the notice of appeal was untimely filed.

See id. We warned that we could dismiss this appeal for want of jurisdiction unless

Lewis or any party wanting to continue the appeal filed a response by December 3,

2020, showing grounds for continuing the appeal. See Tex. R. App. P. 42.3(a), 44.3.

We have received no response.

       We do not have jurisdiction over an appeal absent a timely filed notice of

appeal. See Howlett v. Tarrant Cty., 301 S.W.3d 840, 843 (Tex. App.—Fort Worth 2009,

pet. denied) (op. on reh’g) (citing Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997));

see also Tex. R. App. P. 2, 25.1(b), 26.1. Because Lewis did not timely file his notice of

appeal, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 26.1,

42.3(a), 43.2(f).




                                            2
                                   /s/ Elizabeth Kerr
                                   Elizabeth Kerr
                                   Justice

Delivered: February 11, 2021




                               3